IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

BALL METAL BEVERAGE CONTAINER
CORP.,

Plaintiff and Counterclaim Defendant,
v.

CROWN PACKAGING TECHNOLOGY,
INC., AND CRowN CQRK & SEAL USA, Civil Action No. 3:12-cv-0033 (WHR)
INC.,

Defendants and Counterclaim Plaintiffs,
V.
REXAM BEVERAGE CAN COMPANY,

Counterclaim Defendant.

 

 

M

Upon the motion of Crown Packaging Technology, Inc. and Crown Cork & Seal USA,
Inc. (Collectively, “Crown”), for good cause shown, Crown is hereby granted leave to tile its
Memorandum in Opposition to the Motions fn Lc'rnine of Ball Metal Beverage Container Corp.
and Rexam Beverage Can Company, and Supporting exhibits, under seal. lt is understood that

Crown Will also file a redacted version of its memorandum With the Court’s eFiling system.

 

Date: '_-i.g{.| § .'/¢"<\,, l§,\
Honorable thter H. Rice

United States District Judge

COPIES TO:

David C. Greer, Trial Attomey (0009090)
dcg@biesergreer.com

J ames H. Greer, Trial Attorney (0046555)
jhg@biesergreer.com

Bieser, Greer & Landis, LLP

6 North Main Street, Suite 400

Dayton, Ohio 45202

(937) 223-3277

Dale M. Heist (pro hac vice)
dheist@bakerlaw.corn

John F. Murphy (pro hac vice)

j ohnmurphy@bakerlaw.corn
Aaron Bruce Rabinowitz (pro hac vice)
arabinowitz@bakerlaw.com
Daniel J. Goettle (pro hac vice)
dgoettle@bakerlaw.com

Alaina J. Lakawicz (pro hac vice)
alakawicz@bakerlaw.corn

Baker & Hostetler LLP

2929 Arch Street

Philadelphia, PA 19104

(215) 568-3100

Attomeysfor Crown Packagc`ng Techno[c)gy,
Inc., and Crown Cork & Sea! USA, lnc.

John D. Luken, Trial Attomey (0013326)
Joshua A. Lorentz (0074136)

Dinsmore & Shohl, LLP

255 East Fifth Street, Suite 1900
Cincinnati, Ohio 45202

Phone: (513) 977-8200
john.luken@dinsmore.com
joshua.lorentz@dinsmore.com

Attomeysfor Ball Metal Bevemge Container
Corp. and Rexam Beverage Ccm Company

